DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/04/2021 has been entered and fully considered.
Claims 1-4, 6-15, and 17-18 are pending of which claims 1, 14 and 18 are independent.  Independent claims 1, 14, and 18 are amended with canceled dependent claim 5 previously indicated allowable if rewritten `as an independent claim with all intervening claims.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William W. Kidd (31772) on 05/19/2021.
Claim 11 in the application has been amended by inserting a period punctuation as follows: 
	11.    (Currently Amended) The method according claim 8, wherein MIMO precoders are selected to have low inner products with the MIMO precoders used for the signals to be transmitted, in which a subcarrier index is used to select a MIMO precoder from a set of MIMO precoders with sufficiently low inner products.
Allowable Subject Matter
Claims 1-4, 6-15, and 17-18 (renumbered 1-16) are allowed.
Reasons For Allowance
The following is a statement of reasons for the indication of allowable subject matter:
	Applicant’s remarks submitted on 05/04/2021, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.  Note that Independent claims 1, 14, and 18 are amended with canceled dependent claim 5 previously indicated allowable if rewritten as an independent claim with all intervening claims.


	The prior art of record fails to teach a communication system, a communication device and method  for signal distortion mitigation in the communication device with at least two transmitters in the communication system, wherein the method comprises generating a signal for transmission for each transmitter of the at least two transmitters; performing Peak-to-Average Power Ratio (PAPR) reduction and spectrum shaping of each of said generated signal to provide distorted signals for transmission; determining signal distortions of said distorted signals, wherein the determining the signal distortions comprises determining a difference between said generated signal for each transmitter of the at least two transmitters and a reference signal as substantially described in the independent claims 1, 14 and 18.  These limitations, in combination with the remaining limitations of claims 1, 14, and 18 are not taught nor suggested by the prior art of record.
	Dependent claims 2-4 and 6-13 depend on parent claim 1 and are allowed for the same reasons as the parent claim 1.  Dependent claims 15 and 17 depend on parent claim 14 and are allowed for the same reasons as the parent claim 14.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/HABTE MERED/Primary Examiner, Art Unit 2474